In an action to recover damages for personal injuries as the result of the upper half of a vertical elevator shaft door striking plaintiff while he was raising the lower half of the door, there was a verdict in favor of defendant. Plaintiff appeals from an order dated April 8, 1949, denying his motion to set aside the verdict, made at the close of the trial, from an order entered May 16, 1949, granting reargument of the said motion, but adhering to the original determination, and from the judgment entered on the verdict. Order entered May 16, 1949, and judgment unanimously affirmed, without costs. Appeal from order dated April 8,1949, dismissed, without costs. No opinion. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ. [See post, p. 901.]